DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filed on 11/18/2021.
Applicant’s cancelation of claim 4 is acknowledged and require no further examining.  Claims 1-3 and 5-6 are pending and examined below.

Response to Arguments
The Amendments filed on 11/18/2021 have been entered.  Applicant’s cancelation of claim 4 is acknowledged and require no further examining.  Claims 1-3 and 5-6 are pending in this application.

In response to the arguments of the objections toward the Drawings, in view of the amendments to the Drawings, Examiner withdraws the Drawing objections.

In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the amendments to the claims, Examiner withdraws the 112(b) rejections.

In response to the arguments of the rejections under 35 U.S.C. 102(a)(1) with reference Dittmer et al. (9126380), in view of the amendments to the claims, Examiner withdraws the 102 rejection.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Gebhardt et al. (7585265) modified by reference Dittmer et al. (9126380), in view of amendments to the claims, Examiner withdraws the 103 rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Murano (2012/0122646) modified by reference Dittmer et al. (9126380), in view of amendments to the claims, Examiner withdraws the 103 rejections.

Allowable Subject Matter
Claims 1-3 and 5-6 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: upon examination, the art considered as whole, alone, or in combination, neither anticipated nor renders obvious the claimed invention.
The prior art reference Dittmer et al. (9126380) disclose a box-opening device comprising: a first holding part; a second holding part; a first holding part movement mechanism; and a linking mechanism, wherein the linking mechanism supports the first holding part, wherein the first holding part rotates about a central axis of rotation, wherein the linking mechanism rotates around a drive axis, and wherein the drive axis is different from the central axis of rotation.

The prior art reference Murano (2012/0122646) disclose a box-opening device comprising: a first holding part; a second holding part; a first holding part mechanism that rotates the first holding part about a central axis of rotation; and a second holding part mechanism that rotates the second holding part about a prescribed rotation axis.
However, Dittmer et al., Gebhardt et al., and Murano are not found to disclose the linking mechanism to be configured to move the first holding part from a first location to a second location closer to the drive axis of the first holding part movement mechanism than the first location.
[AltContent: textbox (Distance while at First Location)][AltContent: textbox (Distance while at Second Location)][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    575
    823
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396. The examiner can normally be reached Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        March 12, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731